THE THIRTEENTH COURT OF APPEALS

                                     13-18-00463-CR


                                Ex Parte Christopher Floyd


                                     On Appeal from the
                       28th District Court of Nueces County, Texas
                              Trial Cause No. 17FC-2162A


                                      JUDGMENT

       This Court’s judgment issued on October 10, 2019, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

       We further order this decision certified below for observance.

November 14, 2019